Name: Commission Regulation (EC) No 939/96 of 28 May 1996 fixing certain indicative quantities for imports of bananas into the Community for the third quarter of 1996 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  international trade;  trade;  plant product
 Date Published: nan

 29 . 5. 96 EN Official Journal of the European Communities No L 128/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 939/96 of 28 May 1996 fixing certain indicative quantities for imports of bananas into the Community for the third quarter of 1996 (Text with EEA relevance) to outlook for supply of the market and consumption within the Community during the third quarter of 1996, an indicative quantity should be fixed for each country of origin at 27 % of the quantity allocated to it in the tariff quota to ensure adequate supplies to the Community as a whole; Whereas, on the basis of the same data, the authorized quantity referred to in Article 9(2) of Regulation (EEC) No 1442/93 which operators in categories A and B can apply for in respect of the third quarter of 1996 should be fixed; Whereas the indicative quantities provided for in Article 14(1 ) of Regulation (EEC) No 1442/93 for the purposes of issuing import licences for traditional imports from ACP States should also be fixed; Whereas this Regulation must enter into force prior to the period for the submission of licence applications in respect of the third quarter of 1996; Whereas the Management Committee for Bananas has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas Article 9 ( 1 ) Commission Regulation (EEC) No 1442/93 laying down detailed rules for the application of the arrangements for importing bananas into the Community (3), as last amended by Regulation (EC) No 875/96 (4), provides for the fixing of indicative quantities expressed as a percentage of the quantities allocated to the various countries or groups of countries mentioned in Annex I to Commission Regulation (EC) No 478/95 (*), as amended by Regulation (EC) No 702/95 (% for the purpose of issuing import licences for each quarter using data and forecasts relating to the Community market; Whereas it should be recalled that Commission Regula ­ tion (EC) No 2568/95 Q provides for the transfer to Colombia of the quantity allocated to Nicaragua for 1996 on account of the fact that Nicaragua will be unable to export bananas to the Community, whereas, moreover, Commission Regulation (EC) No 356/96 (8) transferred to Colombia part of the quantity allocated to Venezuela with effect from the second quarter of 1996; Whereas, on the basis of an analysis of the data relating on the one hand to the quantities of bananas marketed in the Community in 1995 and in particular to actual imports during the third quarter, and on the other hand HAS ADOPTED THIS REGULATION: Article 1 For the Community as a whole for the third quarter of 1996, the indicative quantities provided for in Article 9 ( 1 ) of Regulation (EEC) No 1442/93 for imports of bananas under the tariff quota provided for in Articles 18 and 19 of Regulation (EEC) No 404/93 shall be 27 % of the quantities laid down for each country or group of coun ­ tries mentioned in Annex I to Regulation (EC) No 478/95. The indicative quantities shall apply to import licence applications in respect of imports of bananas originating in Costa Rica and Colombia from operators in Categories A and C as well as Category B. ') OJ No L 47, 25. 2. 1993, p. 1 . 2) OJ No L 349, 31 . 12 . 1994, p. 105. 3) OJ No L 142, 12. 6. 1993, p. 6. *) OJ No L 118 , 15. 5. 1996, p. 14. 4 OJ No L 49, 4. 3 . 1995, p. 13. 6) OJ No L 71 , 31 . 3 . 1995, p. 84. 0 OJ No L 262, 1 . 11 . 1995, p. 31 . 8) OJ No L 50, 29. 2. 1996, p. 18 . No L 128/2 EN Official Journal of the European Communities 29 . 5. 96 ACP bananas for the third quarter of 1 996 shall be 30 % of the traditional quantities laid down in respect of each country in the Annex to Regulation (EEC) No 404/93 . Article 2 The authorized quantities for Category A and B operators for the third quarter of 1996 as provided for in Article 9(2) of Regulation (EEC) No 1442/93 shall amount to 27 % of the quantity allocated to each operator pursuant to the second paragraph of Article 6 of that Regulation . Article 3 The indicative quantities provided for in Article 14(1 ) of Regulation (EEC) No 1442/93 for traditional imports of Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1996 . For the Commission Franz FISCHLER Member of the Commission